Title: To John Adams from Henry Channing, 9 August 1817
From: Channing, Henry
To: Adams, John


				
					Dear Sir,
					New London, Connt. Augt 9th 1817
				
				With great pleasure, I, yesterday, received your favour of the 1st Inst. acknowledging the receipt of my letter of July 21st.—I conceive it important always thus early to advise a correspondent of the receipt of important letters, which I offer as my apology for this line.Were it not for the trouble in writing at your time of life, I should be tempted to draw largely upon your benevolence, in this way. As it is, I must wait till my business permit me to visit Boston, when I shall not fail offering my respects in person.The pamphlet to which you refer—“Pol. of Conn.”—exceedingly perplexed high-Fliers. They said “there is something wrong in it, but we do not know what.”—Permit me to ask the omission of the title “revd.” in my address—as I am now the man of business and the citizen. As I have a nephew H.C. in Boston, brother of Wm E. Channing—to distinguish me from him—letters are often addressed to me—H.C. Esqr. This distinction is however unnecessary excepting when I am in Boston.—With great Respect & Affection,
				
					H. Channing
				
				
			